Citation Nr: 1126888	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-36 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his September 2010 VA Form 9, Appeal to Board, the appellant indicated that he wished to attend a Board hearing at the RO in connection with his appeal.  

In a January 2011 letter, the RO advised the appellant had he had been scheduled for a Board hearing at the RO, to be held in April 2011.  Later that month, the appellant responded that he would be available to attend the scheduled April 2011 hearing.

In a February 2001, however, the RO sent the appellant a letter noting that they had cancelled his scheduled travel Board hearing, as they were "currently deferring all decisions relating to claims for compensation from the Filipino Veterans Equity Compensation Fund."

The record on appeal indicates that a Veterans Law Judge did conduct hearings at the Manila RO in April 2011, but that the appellant did not appear.  As set forth above, however, it seems apparent that the appellant did not appear for the April 2011 Board hearing, as he had been previously been advised by the RO that such hearing had been cancelled.  

In April 2011, the appellant's appeal was certified to the Board for a disposition.  Given the procedural history discussed above, however, the appellant must be afforded the opportunity to attend a Board hearing at the RO as he has requested.  

Under VA regulations, a hearing on appeal will be granted if a claimant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As both travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2010).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



